DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 19th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 8-9, 14-18, and 20 were amended. Claims 1-20 are currently pending. 
Claim 8 was rejected under 35 U.S.C. 112(b) as being indefinite. The claim has been amended. The rejection of claim 8 under 35 U.S.C. 112(b) is overcome and withdrawn.
Response to Arguments
Applicant’s arguments with respect to amended features of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knickerbocker et al. (U.S. Patent No. 9,704,822).
Regarding to claim 1, Knickerbocker teaches an alignment carrier for die bonding, comprising:
a planar carrier, wherein the planar carrier includes an active surface (Fig. 9, Fig. 11, element 300; column 10, line 20); and
die bond regions defined on the active surface of the planar carrier (Fig. 9, Fig. 11, element 302; column 10, lines 17-18),
wherein each die bond region comprises local alignment marks disposed on the active surface for use in die bonding (Fig. 9, Fig. 11, element 306; column 10, line 19).
Regarding to claim 2, Knickerbocker teaches each die bond region comprises a die attach region configured for bonding a die thereto (Fig. 11, column 11, lines 1-10, each die bond 302 region comprises a die attach region configured for bonding a die 400 thereto).
Regarding to claim 4, Knickerbocker teaches the local alignment marks of each die bond region are disposed within the die attach region and are covered after die bonding (Fig. 11).
Regarding to claim 6, Knickerbocker teaches each die bond region is configured with 4 local alignment marks arranged to serve as corners of a rectangle (Fig. 9).
Regarding to claim 7, Knickerbocker teaches the planar carrier comprises a low coefficient of expansion (CTE) material (column 4, lines 8-10, the planar carrier is silicon, which is a low coefficient of expansion (CTE) material. CTE of silicon is 2.6 ppm/K
Regarding to claim 8, Knickerbocker teaches the low CTE material comprises a CTE less than or equal to 8 ppm/K (column 4, lines 8-10, the planar carrier is silicon, which is a low coefficient of expansion (CTE) material. CTE of silicon is 2.6 ppm/K).

    PNG
    media_image1.png
    921
    806
    media_image1.png
    Greyscale

Regarding to claim 11, Knickerbocker teaches the die bond regions are segmented into blocks of die regions, and each block comprises alignment die bond regions designated for alignment dies (Fig. 11).
Regarding to claim 12, Knickerbocker teaches the blocks are separated by spaces to form distinct blocks on the alignment carrier (Fig. 9).
Regarding to claim 13, Knickerbocker teaches each block comprises alignment die bond regions located at comers of the block (Fig. 9).
Claims 1-3 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rumsey et al. (U.S. Patent No. 7,013,559).
Regarding to claim 1, Rumsey teaches an alignment carrier for die bonding, comprising:
a planar carrier, wherein the planar carrier includes an active surface (Fig. 4, element 50; column 8, lines 40-43); and
die bond regions defined on the active surface of the planar carrier (Fig. 4, element 64; column 8, lines 54-55),
wherein each die bond region comprises local alignment marks disposed on the active surface for use in die bonding (Fig. 4, element 54; column 9, lines 4-6).
Regarding to claim 2, Rumsey teaches each die bond region comprises a die attach region configured for bonding a die thereto (Fig. 4, element 64; column 8, lines 54-55).
Regarding to claim 3, Rumsey teaches the local alignment marks of each die bond region are disposed outside of the die attach region to allow the local alignment marks to be visible after die bonding (Fig. 4).
Regarding to claim 9, Rumsey teaches the planar carrier comprises a metallic panel having the active surface with the die bond regions defined there (Fig. 4, the planar carrier 50 comprises a metallic panel (as it has solder balls 60) having the active surface 52 with the die bond regions defined there).
Regarding to claim 10, Rumsey teaches the die bond regions are each configured for bonding multiple dies to form multi-chip module (MCM) packages (Fig. 4 shows 4 dies to form multi-chip module (MCM) packages).
Regarding to claim 11, Rumsey teaches the die bond regions are segmented into blocks of die regions, and each block comprises alignment die bond regions designated for alignment dies (Fig. 4).
Regarding to claim 12, Rumsey teaches the blocks are separated by spaces to form distinct blocks on the alignment carrier (Fig. 4).
Regarding to claim 13, Rumsey teaches each block comprises alignment die bond regions located at corners of the block (Fig. 4).
Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuga (U.S. Patent No. 7,642,662).
Regarding to claim 1, Kasuga teaches an alignment carrier for die bonding, comprising:
a planar carrier, wherein the planar carrier includes an active surface (Fig. 4b, element 3; column 4, lines 35-36); and
die bond regions defined on the active surface of the planar carrier (Fig. 4b, die bond regions defined on the active surface of the planar carrier for bonding die 18 or bonding package 2 having die 12),
wherein each die bond region comprises local alignment marks disposed on the active surface for use in die bonding (Fig. 4b, elements 17a-b
Regarding to claim 2, Kasuga teaches each die bond region comprises a die attach region configured for bonding a die thereto (Fig. 4b, each die bond region comprises a die attach region configured for bonding a die 18 thereto).
Regarding to claim 5, Kasuga teaches the local alignment marks of each die bond region are disposed within and outside the die attach region (Fig. 4b, the local alignment marks 17 of each die bond region are disposed within die attach region (package 2 having die 12) and outside the die attach region (die 18)).
Regarding to claim 9, Kasuga teaches the planar carrier comprises a metallic panel having the active surface with the die bond regions defined there (Fig. 4, the planar carrier 50 comprises a metallic panel (with solder balls 16) having the active surface with the die bond regions defined there).
Allowable Subject Matter
Claims 14-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “to view downwards in a vertical direction towards an active surface of an alignment carrier when mounted on the die bonder, the integrated camera module comprising a light source which is configured to emit a light having a wavelength for penetrating through an adhesive layer disposed on the active surface of the alignment carrier to enable the integrated camera module to detect local alignment marks of a die bond region of interest on the active surface of the alignment carrier with die bond regions having local alignment marks” in combination with the rest of limitations recited in claim 14.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “aligning the first die to the first die bond region according to the local alignment marks of the first die bond region, the aligning the first die to the first die bond region comprising using an alignment system which is configured to view downwards in a vertical direction for detecting the local alignment marks of the first die bond region, and to view upwards in the vertical direction for viewing a bottom surface of the first die; sending information of the alignment system to a controller, wherein the controller aligns the first die to the first die bond region based on the information from the alignment system according to the local alignment marks of the first die bond region” in combination with the rest of limitations recited in claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828